Examiner’s Amendment
	The Application has been amended as follows:
	Claims 11. (cancelled)
	Claims 13-15. (cancelled)
	Claims 21-22. (cancelled)

REASONS FOR ALLOWANCE
Claims 1-10, 12, 16-20, and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the Decision on Appeal. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 6.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627     
                                                                                                                                                                                                   
/A. Hunter Wilder/Primary Examiner, Art Unit 3627